           Case 4:20-cr-00055 Document 16 Filed on 02/06/20 in TXSD Page 1 of 2
                                                                                        United States District Court
                                                                                          Southern District of Texas
r                                                                                            ENTERED
                                                                                          February 06, 2020
                           IN THE UNITED STATES DISTRICT COURT                            David J. Bradley, Clerk
                           FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

    UNITED STATES OF AMERICA,                    §
                                                 §
                          Plaintiff,             §
                                                 §
    VS.                                          §      CRIMINAL ACTION NO. H-20-55 -1
                                                 §
    JOFFRE CROSS III,                            §
                                                 §
                          Defendant.             §


                               REPORT AND RECOMMENDATION

           On February 5, 2020, Defendant Joffre Cross III appeared with counsel for re-

    arraignment before the undersigned magistrate judge, the matter having been referred by the

    District court pursuant to 28 U.S.C. §636(b). Defendant appeared for the purpose of entering a

    guilty plea to Count 1 of the Criminal Information charging him with unlawful possession of a

    firearm in violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).

           Defendant Joffre Cross III consented in writing to plead guilty before a United States

    Magistrate Judge. After a conducting a hearing as prescribed by Rule 11 of the Federal Rules of

    Criminal Procedure, this court makes the following findings of fact:

           1.     Defendant Joffre Cross III after consultation with counsel of record and with the
                  approval of the government, has knowingly and voluntarily consented to be
                  advised of his rights and to enter a plea of guilty before a U.S. Magistrate Judge
                  subject to final approval and imposition of sentence by Chief United States
                  District Judge Lee H. Rosenthal.
           2.     Defendant Joffre Cross III is fully competent and capable of entering an informed
                  plea.
           3.     Defendant Joffre Cross III is aware of the nature of the charges, the maximum
                  punishment range and other penalties that may be imposed at sentencing.
           4.     Defendant Joffre Cross III understands his constitutional and statutory rights and
                  wishes to waive those rights.
           5.     Defendant Joffre Cross III understands that the sentencing judge is not bound by
                  any recommendation on sentencing made by either counsel for the government or
       Case 4:20-cr-00055 Document 16 Filed on 02/06/20 in TXSD Page 2 of 2




               counsel for the defendant, and that if a recommendation on sentencing is not
               followed by the sentencing judge, he may not withdraw his plea of guilty.
       6.      Defendant Joffre Cross Ill's plea of guilty is a knowing and voluntary plea
               supported by an independent basis in fact containing each of the essential
               elements of the offense charged in Count 1 of the Criminal Information charging
               him with unlawful possession of a firearm in violation of 18 U.S .C. §§ 922(g)(l)
               and 924(a)(2).

       Based upon the foregoing, it is RECOMMENDED that the guilty plea of Defendant

Joffre Cross III to Count 1 of the Criminal Information be accepted by the court and that Joffre

Cross III be adjudged guilty of the offense alleged in Count 1 of the Criminal Information, to

wit: unlawful possession of a firearm in violation of 18 U.S.C. §§ 922(g)(l) and 924(a)(2).

       The Clerk shall send copies of this Report and Recommendation to the respective parties

who have fourteen (14) days from receipt to file written objections to this Report and

Recommendation pursuant to General Order 2002-13 . A party's failure to file written objections

shall bar that party from attacking on appeal the factual findings and legal conclusions contained

in the Report and Recommendation.

       The original of any written objections shall be filed with the United States District Clerk,

P.O. Box 61010, Houston, Texas, 77208.       Copies of objections shall be mailed to opposing

parties and to the chambers of the undersigned, 515 Rusk, Suite 8608, Houston, Texas 77002.

       SIGNED at Houston, Texas, this 5th day of February, 2020.


                                                     ~---_;>
                                                    Christina A. Bryan
                                                    United States Magistrate Judge
